UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

PHILIP D. PALMERI,
                                                                                  DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                              18-CV-1182F
 Social Security,                                                                (consent)

                           Defendant.
______________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER, and
                                 JUSTIN DAVID JONES, of Counsel
                                 6000 North Bailey Avenue
                                 Suite 1A
                                 Amherst, New York 14226

                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                               and
                                 JAMES DESIR,
                                 Special Assistant United States Attorney, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza,
                                 room 3904
                                 New York, New York 10278
                                               and




1Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                DENNIS J. CANNING, and
                                BLAKELY PRYOR
                                Special Assistant United States Attorneys, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                601 E. 12TH Street
                                Room 965
                                Kansas City, Missouri 64106


                                          JURISDICTION

        On October 7, 2019, the parties to this action, consented pursuant to 28 U.S.C. §

636(c) to proceed before the undersigned. (Dkt. 14). The matter is presently before the

court on motions for judgment on the pleadings filed by Plaintiff on May 16, 2019, (Dkt.

7), and by Defendant on August 14, 2019 (Dkt. 12).



                                          BACKGROUND

        Plaintiff Philip D. Palmeri (“Plaintiff”), brings this action under Title II of the Social

Security Act (“the Act”), 42 U.S.C. §§ 405(g), seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s application filed with

the Social Security Administration (“SSA”), on November 24, 2014, for Social Security

Disability Insurance under Title II of the Act (“SSDI” or “disability benefits”). Plaintiff

alleges he became disabled on July 1, 2014, based on light-headedness, confusion,

dizziness, vertigo, telogen effluvium (hair loss), high blood pressure, headaches,

nausea, anxiety, swelling in the left side of his face, and sinuses. AR 2 at 162-63, 185,

189. Plaintiff’s application initially was denied on May 8, 2015, AR at 65-75, and at

Plaintiff’s timely request, on September 6, 2017, a hearing was held in Buffalo, New


2References to “AR” are to pages of the Administrative Record electronically filed by Defendant on March
18, 2018 (Dkt. 5).

                                                   2
York via video conference before administrative law judge John Allen (“the ALJ), located

in Falls Church, Virginia. AR at 38-64. Appearing and testifying at the hearing was

Plaintiff, represented by his then attorney, Jeanne Murray, Esq.

       On September 14, 2017, the ALJ issued a decision denying Plaintiff’s claim, AR

at 18-32 (“the ALJ’s decision”), which Plaintiff appealed to the Appeals Council. AR at

159-60. On September 6, 2018, the Appeals Council issued a decision denying

Plaintiff’s request for review, rendering the ALJ’s decision the Commissioner’s final

decision. AR at 1-7. On October 26, 2018, Plaintiff commenced the instant action

seeking judicial review of the ALJ’s decision.

       On May 16, 2019, Plaintiff moved for judgment on the pleadings (Dkt. 7)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 7-1) (“Plaintiff’s Memorandum”). On August 14,

2019, Defendant moved for judgment on the pleadings (Dkt. 12) (“Defendant’s Motion”),

attaching the Brief in Support of the Commissioner’s Motion for Judgment on the

Pleadings and in Response to Plaintiff’s Brief Pursuant to Local Civil Rule 5.5 for Social

Security Cases (Dkt. 12-1) (“Defendant’s Memorandum”). Filed on September 4, 2019,

was Plaintiff’s Reply to Defendant’s Brief in Support of the Defendant’s Motion for

Judgment on the Pleadings (Dkt. 13) (“Plaintiff’s Reply”). Oral argument was deemed

unnecessary.

       Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.




                                             3
                                                  FACTS 3

        Plaintiff Philip D. Palmeri (“Plaintiff” or “Palmeri”), born December 14, 1952, was

61 years old as of July 1, 2014, his alleged disability onset date (“DOD”), and 64 years

old as of September 14, 2017, the date of the ALJ’s decision. AR at 27, 185. Plaintiff

lived alone in a single-family house in Niagara Falls, New York. AR at 43-44. Plaintiff

graduated high school, where he attended regular classes, and attended college for

three semesters. AR at 45, 190. Plaintiff has a driver’s license and drives daily. AR at

44. Plaintiff worked for 41 years for the same chemical manufacturing facility in Niagara

Falls, where he held several different positions including, most recently, a caustic loader

job in which Plaintiff loaded caustic soda into vessels such as tanker trucks and rail

cars. AR at 45, 191. Plaintiff testified at his administrative hearing that he was “in good

health” when on April 1, 2014, when Plaintiff retired from his long-term job to take on the

responsibility of caring for his elderly parents. AR at 47-48. Plaintiff became stressed

while caring for his parents and began to suffer migraine headaches and increased

blood pressure, and on July 1, 2014, Plaintiff noticed his hair was turning gray and white

and falling out, for which Plaintiff went to a dermatologist who diagnosed Plaintiff with

telogen effluvium (temporary hair loss caused by stress). AR at 48-51.

        In connection with his disability benefits application, on April 24, 2015, Plaintiff

underwent a consultative psychiatric examination by Janine Ippolito, Ph.D. (“Dr.

Ippolito”), AR at 282-86, and a consultative internal medicine examination by Hongbiao

Liu, M.D. (“Dr. Liu”). AR at 288-91.




3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       4
       Prior to the administrative hearing, Plaintiff submitted proposed exhibits from

DENT Neurologic Institute where Plaintiff had been treated for headaches, but the ALJ

declined to admit the records into the administrative record because they were

submitted fewer than five business days before the scheduled administrative hearing,

as required under the relevant regulation, nor did any of several exceptions to such

regulation apply. AR at 18.



                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s



                                             5
function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).



2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). If the claimant meets the criteria at any of the five steps, the inquiry ceases and

the claimant is not eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

The first step is to determine whether the applicant is engaged in substantial gainful

activity during the period for which the benefits are claimed. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). The second step is whether the applicant has a severe impairment

which significantly limits the physical or mental ability to do basic work activities, as

defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Third, if

there is an impairment and the impairment, or its equivalent, is listed in 20 C.F.R. Part



4 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or “the Listings”), and

meets the duration requirement of at least 12 continuous months, there is a

presumption of inability to perform substantial gainful activity, and the claimant is

deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant work

(“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains capable of

performing PRW, disability benefits will be denied, id., but if the applicant is unable to

perform PRW relevant work, the Commissioner, at the fifth step, must consider whether,

given the applicant’s age, education, and past work experience, the applicant “retains a

residual functional capacity to perform alternative substantial gainful work which exists

in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of

proof is on the applicant for the first four steps, with the Commissioner bearing the

burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4);

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).

       In the instant case, the ALJ found that Plaintiff met the Act’s insured status

requirement for SSDI through September 30, 2018, AR at 20, and Plaintiff has not

engaged in substantial gainful activity since July 1, 2014, his alleged DOD. Id. The ALJ



                                              7
further determined Plaintiff suffers from the medically determinable impairments of

hypertension, hypothyroidism, hyperlipidemia, history of asthma, anxiety disorder,

adjustment disorder, and somatization disorder (the production of recurrent and multiple

medical symptoms with no discernible organic cause), but that such impairments pose

no limitations to Plaintiff’s ability to perform basis work activities and are thus, by

definition, not severe. Id. at 20-21. The ALJ also found other medical conditions

referenced in the administrative record to be isolated conditions, including allergic

conjunctivitis, blepharitis (inflammation of eyelid), internal hemorrhoids, pansinusitis

(inflammation and infection of all sinus cavities in the face), herpes simplex 1 and 2,

asthma, encephalopathy, and telogen effluvium, and that such conditions either were

diagnosed “by history,” or the evidence indicates the conditions had acute onsets and

either promptly resolved with appropriate treatment or never lasted 12 continuous

months, and there is no evidence of any on-going treatment for these conditions. AR at

20-21. The ALJ further found Plaintiff does not have an impairment or combination of

impairments that significantly limits Plaintiff’s ability to perform basic work-related

activities for 12 consecutive months and, as such, does not have a severe impairment

or combination of impairments as defined under the Act, id. at 21-26, such that Plaintiff

is not disabled as defined under the Act. Id. at 27. Because the ALJ found at step two

of the five-step analysis that Plaintiff does not have a severe impairment, the ALJ did

not proceed to the remaining three steps.

       The essence of Plaintiff’s claim is that the ALJ erred in failing to find Plaintiff’s

headaches to be a severe impairment at step two, Plaintiff’s Memorandum at 10-15,

improperly applied the so-called “Five-Day Rule” in rejecting recent treatment notes



                                               8
from DENT Neurologic Institute (“DENT”), because the records were delivered to the

ALJ fewer than five days prior to the administrative hearing, id., at 15-18, and the ALJ

relied on a state consultative examiner’s opinion that was stale. Id. at 18-21.

Defendant argues the ALJ properly determined Plaintiff’s headaches were not severe,

Defendant’s Memorandum at 19-23, the ALJ properly weighed the opinions of record,

id. at 23-24, and properly applied the Five-Day Rule. Id. at 24-30. In reply, Plaintiff

reiterates his arguments that the ALJ erred at step two in finding Plaintiff’s headaches

are non-severe, Plaintiff’s Reply at 1-3, the ALJ misapplied the Five-Day Rule in

declining to accept new evidence submitted fewer than five days before the

administrative hearing, id. at 3-5, and the ALJ’s reliance on Dr. Liu’s stale consultative

opinion warrants remand. Id. at 5-6. There is no merit to Plaintiff’s arguments.

       Preliminarily, the court addresses Plaintiff’s argument that the ALJ misapplied the

Five-Day Rule in declining to admit Plaintiff’s treatment notes from DENT because they

were proffered the day before, rather than at least five days prior to the scheduled

administrative hearing as required by the Rule. The subject treatment notes comprise

32 pages, only six of which were not duplicative of evidence already in the record,

pertaining to Plaintiff’s treatment from DENT on June 8, 2017, and August 10, 2017.

AR at 484-89. In particular, the relevant regulation provides that disability benefits

claimants “must make every effort to ensure that the administrative law judge receives

all of the evidence and must inform us about or submit any written evidence . . . no later

than 5 business days before the start of the scheduled hearing,” 20 C.F.R. § 404.935(a)

(“§ 404.935(a)”), and the failure to comply with this requirement may result in the ALJ

declining to consider such evidence unless one of several exceptions is met. Id. These



                                             9
exceptions include that the claimant (1) was misled by the SSA; (2) was prevented from

informing the SSA about or submitting the evidence because of a physical, mental,

educational, or linguistic limitation; or (3) was prevented from timely informing or

submitting the evidence to the SSA by some unusual, unexpected, or unavoidable

circumstance beyond the claimant’s control such as: (i) serious illness preventing the

claimant from contacting the SSA; (ii) death or serious illness of an immediate family

member; (iii) the destruction or damage by fire or other accidental cause of important

records; or (iv) despite actively and diligently seeking such evidence from a source, the

evidence was not received or was received fewer than five business days prior to the

hearing. 20 C.F.R. § 404.935(b) (“§ 404.935(b)”). Plaintiff does not dispute his late

delivery of the DENT records the day before the administrative hearing was not in

compliance with § 404.935(a), nor does Plaintiff assert that such noncompliance is

within any of the exceptions under § 404.935(b); rather, Plaintiff urges this court

construe the separately enumerated exceptions not “’rigorously or rigidly,” but according

to a standard akin to “’excusable neglect.’” Plaintiff’s Memorandum at 17 (citing Lemire

v. Colvin, 2016 WL 3166836, at * 10 (D.R.I. May 4, 2016) (quoting Howe v. Colvin, 147

F.Supp.3d 5 (D.R.I. Dec. 4, 2015)), report and recommendation adopted 2016 WL

3167077 (D.R.I. June 6, 2016). As Defendant argues, however, not only is a decision

from another district court in a sister circuit not binding on this court, see Gerrard v.

Acara Solutions Inc., 2019 WL 2647758, at * (W.D.N.Y. June 27, 2019) (“court

decisions from outside this district are not binding on this court”), but in both Lemire and

Howe, the court relied on a different regulation, 20 C.F.R. § 405.331, 5 which was


5 Although 20 C.F.R. § 405.331 also provided that any written evidence must be submitted to the ALJ no
later than five business days prior to the date of the scheduled hearing, and further permitted, but did not

                                                     10
replaced by § 404.935. See 81 Fed.Reg. 90987-01, 2016 WL 7242991 Dec. 16, 2016)

(removing and reserving, inter alia, 20 C.F.R. § 404.331, and adding 20 C.F.R. §

404.935). Nor has Plaintiff provided any explanation, let alone one qualifying under the

exceptions set forth in § 404.935(b). Moreover, as discussed below, discussion, infra,

at 12-13, even if considered, the six pages of DENT records proffered by Plaintiff would

not warrant a different conclusion regarding the severity of Plaintiff’s headaches.

        Toward that end, Plaintiff insists that the ALJ did not discuss Plaintiff’s records

pertaining to his treatment for headaches, including records from DENT, leading the

ALJ to erroneously fail to consider Plaintiff’s headaches a severe impairment at step two

and warranting remand. Plaintiff’s Memorandum at 10-15. Although a plain review of

the record establishes the ALJ made “careful consideration of the entire record,” AR at

20, the ALJ was not required to discuss every piece of evidence and the “ALJ’s failure

to cite specific evidence does not indicate such evidence was not considered.” Brault v.

Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks

and citation omitted). See also Cichocki v. Astrue, 729 F.3d 172, 178 n. 3 (2d Cir.

2013) (“An ALJ need not recite every piece of evidence that contributed to the decision,

so long as the record permits us to glean the rationale of an ALJ’s decision.” (internal

quotation marks and citation omitted)). Rather, a thorough review of the administrative

record establishes it contains substantial evidence supporting the ALJ’s decision.

        In particular, the ALJ took notice of Plaintiff’s headaches complaints, finding the

headaches were largely attributable to Plaintiff’s physical or mental conditions, including



require, the ALJ to decline to consider such belatedly submitted evidence unless certain circumstances
existed in which case the ALJ was not permitted to decline to consider the evidence, 20 C.F.R. §
405.331(a), (b) (2015), under 20 C.F.R. § 404.935(a), the parties are required to make every effort to
ensure the ALJ receives or is informed of all evidence prior to the administrative hearing.

                                                   11
stress from caring for Plaintiff’s aging parents, that resolved within one year. AR at 22,

24. The administrative record establishes that although Plaintiff complained of

headaches for which he was treated by Malti Patel, M.D. (“Dr. Patel”) at DENT from

October 7, 2014 through January 9, 2015, Dr. Patel repeatedly assessed Plaintiff with

intermittent pressure headaches on the top of his head with vertigo, which Dr. Patel

opined that because the headaches were unaccompanied by any specific neurological

conditions, the headaches possibly were a symptom of a sinus infection or anxiety, AR

at 269-78, but Dr. Patel was unable to identify a cause. AR at 243. On June 18, 2015,

Plaintiff commenced supporting psychotherapy with Thomas E. Unger, Ph.D. (“Dr.

Unger”), of Buffalo Psychology Group, and on August 21, 2015, Dr. Unger reported

Plaintiff’s stress-related anxiety and headaches had improved, and discharged Plaintiff

from further treatment. AR at 340-59. Treatment records from Plaintiff’s primary care

physician, Eugene J. Kalmuk, M.D. (“Dr. Kalmuk”), show Plaintiff denying headaches on

April 21, 2015, (AR 374), and reporting headaches on July 15, 2015, but denying

dizziness, numbness, and tremor and weakness improving since prior year (AR at 288-

89), but the record is bereft of anything more than conservative management of the

headaches with Plaintiff’s medical treatment sources repeatedly opining Plaintiff did not,

as a result of his headaches, suffer any deficits in memory, concentration, or mentation

(thinking or working of the mind), AR at 270, 273, 277, 362-63, 368, supporting the

ALJ’s determination that Plaintiff’s headaches did not cause more than mild limitations

to Plaintiff’s ability to perform basic work activities, including understanding,

remembering and carrying out simple instructions, using judgment, and responding




                                              12
appropriately to others, and were, thus, not severe. 20 C.F.R. §§ 404.1520(d)(1),

404.1522(b)(3)-(6).

       Even if the ALJ were to have considered the late-submitted DENT records

showing Plaintiff complained of headaches on June 8, 2017, and August 10, 2017,

registered physician assistant (“P.A.”) Wendy A. Callen (“P.A. Callen”), reported such

headaches as “intermittent” and “not changed in intensity or frequency,” AR at 484, and

unaccompanied by nausea or vomiting, but only presenting an “off” feeling which

Plaintiff denied as dizziness. AR at 487. Plaintiff nevertheless showed no other

neurological or physical deficits. AR at 485, 488.

       The ALJ also found Plaintiff’s subjective complaints of headaches inconsistent

with Plaintiff’s reported activities of daily living, including Plaintiff spends his days

visiting with his elderly parents, attending his grandsons’ sporting events, surfing the

internet, goes outside almost daily and drives, has no problems with activities of

personal care, prepares his own meals daily, needs no reminders to take medications,

does his own household chores except for mowing the lawn, grocery shops twice a

week, can handle his personal finances, watches television, spends time with others in

person, talking on the telephone, and goes to public places and events on a regular

basis, has no problems getting along with others, and can follow written or spoken

instructions, asserting his only problem posed by his headaches is some difficulty

paying attention when he has a headache. AR at 22 (citing AR at 198-210). Insofar as

Plaintiff points to a February 7, 2017 MRI showing mild, age-related changes and

moderate sinus infection, AR at 364-65, these findings regarding Plaintiff’s subjective

complaints are consistent with Plaintiff’s administrative hearing testimony on September



                                               13
6, 2017. See, e.g., AR at 54-56 (Plaintiff testifying he can handle his own finances,

cook, grocery shop, drive, attend sporting events, visit with friends, and goes to the

casino). Relevantly, the ALJ is permitted to make determinations as to the claimant’s

subjective complaints and the consistency with the record, and no remand is warranted

where the basis for the ALJ’s decision including, inter alia, as to the consistency of such

subjective complaints with the record can be gleaned from the record. Cichocki, 534

Fed.Appx. at 76.

       Accordingly, even with consideration of the belatedly filed records, the ALJ’s

determination that Plaintiff’s headaches do not more than mildly interfere with Plaintiff’s

ability to perform basic work activities and thus do not qualify as a severe impairment is

supported by substantial evidence in the record.

       Furthermore, there is no merit to Plaintiff’s assertion that the ALJ erroneously

relied on the April 24, 2015 consultative opinion of Dr. Liu, who reported Plaintiff

complained of headaches, AR at 288, yet opined that Plaintiff “has no limitation with

routine activities,” AR at 291, which Plaintiff asserts was stale because it was rendered

prior to the more recent records from DENT showing Plaintiff continued to complain of

headaches of undetermined origin. Plaintiff’s Memorandum at 18. Although “medical

source opinions that are ‘conclusory, stale, and based on an incomplete medical record’

may not be substantial evidence to support an ALJ finding.” Camille v. Colvin, 104

F.Supp.3d 329, 343-44 (W.D.N.Y. 2015) (quoting Griffith v. Astrue, 2009 WL 909630, at

*9 n. 9 (W.D.N.Y. July 27, 2009)), aff’d, 652 Fed.Appx. 25 (2d Cir. 2016), an ALJ is

permitted to rely on the opinion of a consultative examiner, Camille, 625 Fed.Appx. at

27 n. 2, here, Dr. Liu, who examined Plaintiff during the relevant period, and there is no



                                             14
caselaw or rule imposing “an unqualified rule that a medical opinion is superseded by

additional material,” id. at 27 n. 4, including where, as here, such “additional evidence

does not raise doubts as to the reliability of Dr. [Liu’s] opinon.” Id. Accordingly, Dr. Liu’s

opinion was not stale and the ALJ was permitted to rely on it.



                                      CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 7) is DENIED; Defendant’s Motion

(Dkt. 12) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.

                                               /s/ Leslie G. Foschio
                                    ______________________________________
                                               LESLIE G. FOSCHIO
                                       UNITED STATES MAGISTRATE JUDGE

DATED:        March 25th, 2020
              Buffalo, New York




                                             15
